        Case 6:20-cv-01119-DDC-ADM Document 1 Filed 05/05/20 Page 1 of 5




KENNEDY BERKLEY YARNEVICH
& WILLIAMSON, CHARTERED
119 West Iron Avenue, 7th Floor
P.O. Box 2567
Salina, Kansas 67402-2567
(785) 825-4674 [Phone]
(785) 825-5936 [Fax]

                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

VICTORIA KAPPMEYER,                          )
                                             )
                 Plaintiff,                  )
                                             )
                                v.           )         Case No.
                                             )
SUMMIT FOOD SERVICE, LLC,                    )
                                             )
                 Defendant.                  )
                                             )

                                         COMPLAINT

          Plaintiff Victoria Kappmeyer (“Victoria”), for her cause of action against Defendant,

Summit Food Service, LLC (“Summit Food”), states and alleges as follows:

Parties

   1. Victoria is a resident of the State of Kansas.

   2. Summit Food is a Foreign Limited Liability Company and can be served with process by

service on its registered agent for service of process, Corporate Creations Network, Inc., 4601 E

Douglas Avenue #700, Wichita, Kansas 67218.

Jurisdiction

   3. The Court has jurisdiction over this matter pursuant to 28 U.S.C. 1343.

Venue

   4. Venue is proper in the District Court for the District of Kansas pursuant to 28 U.S.C. §
        Case 6:20-cv-01119-DDC-ADM Document 1 Filed 05/05/20 Page 2 of 5




1391.

Allegations of Fact

   5. Victoria is a 32-year old woman who resides in Herrington, Kansas. She began working

for Summit Food on March 2, 2019 as a cook at the Abilene Detention Center in Abilene, Kansas.

   6. While working at Summit Food, Victoria performed her job well and never received any

meaningful discipline.

   7. Although she was initially hired on as a part-time employee, Victoria worked an average

of 33-40 hours per week and received a wage of $9.50/hour.

   8. Even though she worked as a full-time employee, she was never provided information

regarding benefits nor was she ever made eligible for benefits despite working for Summit Food

for approximately six months.

   9. Victoria suffers from diabetes and depression/anxiety, which are both treated by Konza

Prairie Community Health & Dental Center in Manhattan, Kansas. Because of her diabetes, she is

prescribed three diuretics that cause her to use the restroom more frequently than normal.

   10. When she would try to use the restroom while working at Summit Food, a correction officer

at the Abilene facility repeatedly refused or delayed Victoria’s access to the restroom. This caused

her a great deal of discomfort and caused her to wet her pants on occasions.

   11. Victoria made complaints about this to her managers and area manager, and eventually

made a complaint to OSHA due to the managers not taking any action.

   12. Shortly after her complaints, Victoria learned that her job was listed on an internet job site

and was posted for an hourly rate at a higher pay than what she was then receiving. In other words,

it appeared that Summit Food listed Victoria’s job so that it could find someone to replace Victoria

before terminating her.
       Case 6:20-cv-01119-DDC-ADM Document 1 Filed 05/05/20 Page 3 of 5




   13. Victoria filed a Charge of Discrimination with the Equal Employment Opportunity

Commission on November 12, 2019, asserting that Summit Food had discriminated against her

based on her disability.

   14. Shortly thereafter, on November 30, 2019, Victoria was terminated. Her supervisor and co-

workers were aware of her Charge of Discrimination before she was terminated.

   15. Victoria then filed a second Charge of Discrimination with the Equal Employment

Opportunity Commission for retaliation and received a Notice of Rights to Sue on April 30, 2020.

   16. Victoria has exhausted her administrative remedies.

   17. Summit Food failed to accommodate Victoria’s disability and protect her from intentional

discrimination due to her disability. This has caused her to increase her medications for depression

and anxiety due to the stress caused by these actions and Summit Food’s refusal to respond as

required by law. Summit Food also retaliated against Victoria by terminating her in response to

her complaints of discrimination against it.

   18. As a result of Summit Food’s retaliatory and discriminatory actions, Victoria has suffered

economic loss in the form of lost income and benefits, as well as noneconomic loss such as

increased depression and anxiety, humiliation, and embarrassment.

Theories of Recovery

                                      COUNT I
                           AMERICANS WITH DISAIBLITIES ACT

   19. Victoria realleges and incorporates herein the allegations contained in paragraphs 1 through

18 above.

   20. Victoria has been subjected to unlawful discrimination based on her disability in violation

of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., for which she is entitled

to damages.
       Case 6:20-cv-01119-DDC-ADM Document 1 Filed 05/05/20 Page 4 of 5




                                     COUNT II
                        KANSAS ACT AGAINST DISCRIMINATION

   21. Victoria realleges and incorporates herein the allegations contained in paragraphs 1 through

20 above.

   22. Victoria has been subjected to unlawful discrimination in violation of the Kansas Act

Against Discrimination, K.S.A. § 44-1001 et seq., for which she is entitled to damages.

                                         COUNT III
                                     ADA – RETALIATION

   23. Victoria realleges and incorporates herein the allegations contained in paragraphs 1 through

22 above.

   24. Victoria has been subjected to unlawful retaliation in violation of the Americans with

Disabilities Act, for which she is entitled to damages.

       WHEREFORE, Victoria respectfully requests that the Court enter judgment in her favor

and against Summit Food in an amount in excess of $75,000.00; that the costs of this action,

including reasonable attorney fees, be assessed against Summit Food; and that the Court grant such

other and further relief as it deems fair and equitable in the circumstances.

                                              RESPECTFULLY SUBMITTED,


                                                /s/ Larry G. Michel
                                              Larry G. Michel #014067
                                              Laurel A. Michel #27897
                                              KENNEDY BERKLEY YARNEVICH
                                              & WILLIAMSON, CHARTERED
                                              119 West Iron Avenue, 7th Floor
                                              P.O. Box 2567
                                              Salina, KS 67402-2567
                                              (785) 825-4674
                                              ATTORNEYS FOR PLAINTIFF
         Case 6:20-cv-01119-DDC-ADM Document 1 Filed 05/05/20 Page 5 of 5




                                DEMAND FOR TRIAL BY JURY

         Plaintiff hereby requests pursuant to Fed.R.Civ.P. 38(b) that all issues of fact be tried to a

jury.

                                                 /s/ Larry G. Michel
                                                Larry G. Michel



                             DESIGNATION OF PLACE OF TRIAL

                Pursuant to D.Kan.Rule 40.2, Plaintiff designates Wichita, Kansas as the place of

Trial.



                                                /s/ Larry G. Michel
                                                Larry G. Michel
